Citation Nr: 1109652	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-27 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to September 1962 and service in the National Guard with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claims seeking entitlement to a disability rating in excess of 40 percent for bilateral hearing loss and in excess of 10 percent for bilateral tinnitus.  

In written correspondence in September and December 2007, October 2008, and March 2009, the Veteran directly submitted to the Board additional evidence regarding the severity of his service-connected disabilities.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran's representative has submitted all of the Veteran's statements except the last with a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  As such, the Board concludes that there is no requirement for a remand to the AOJ for initial consideration of the new evidence.  Further, the Veteran's statement of March 2009, which was provided without a waiver, relates primarily to his claims for TDIU for his service-connected disorders, and as such is not pertinent to the schedular rating for the tinnitus issue which is being resolved at this time.  Inasmuch as the claims for an increased rating for bilateral hearing loss and TDIU are being remanded for additional development, the new evidence will be considered by the AOJ before the appeal is returned to the Board.  Therefore, the Board finds that any error in failing to furnish a SSOC prior to this decision is not prejudicial as to the Veteran's claims.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The issues of entitlement to an increased rating for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating for the entirety of the appeal period, the maximum rating authorized under Diagnostic Code 6260.

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular disability rating in excess of 10 percent for the Veteran's service-connected bilateral tinnitus.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Regarding the issue of an increased rating for tinnitus, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In the present case, as related below, the Veteran is already assigned the maximum schedular benefit allowed by law for his tinnitus.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.


Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) recently held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his disabilities have been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, August 2005) until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Analysis- A Rating in Excess of 10 Percent for Tinnitus

The Veteran has been assigned a rating of 10 percent for service-connected tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, with an effective date of December 1, 1993.  The Veteran is currently seeking a rating in excess of 10 percent.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  The VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344, 1349 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The Veteran has argued that his tinnitus has increased in severity.  See the Veteran's August 2006 claim, the January 2007 notice of disagreement (NOD), and July 2007 statement, and September 2009 substantive appeal (VA Form 9).  Further, while the Board acknowledges that the December 2006 VA medical examination indicated that the Veteran is experiencing bilateral tinnitus, as related above, the maximum schedular rating for either unilateral or bilateral tinnitus is 10 percent.  As such, despite the fact that there is some evidence of an increase in the severity of his tinnitus, the Veteran has been assigned the maximum schedular rating available for this disorder for the entire appeal period.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

A rating in excess of 10 percent for bilateral tinnitus is denied.


REMAND

First, the Board notes that the earliest record contained within the Veteran's claims file is a prior Board decision dated in February 2000.  As such, it is apparent that some of the Veteran's records may have been misplaced or separated from the claims file.  As such, the AOJ should undertake a search to locate these records and associate them with the Veteran's claims file. 

Then, in regards to the Veteran's claim for an increased rating for bilateral hearing loss, several steps need to be undertaken before the Board may proceed with adjudication of this claim.  

First, the Veteran's VA medical treatment records associated with the claims file only date to February 2007, almost four years ago; however, it is apparent that the Veteran may have received additional relevant treatment since this time.  See the February 2008 VA medical treatment record.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As current VA medical treatment records may assist the Veteran in providing evidence for his claim, the AOJ must attempt to obtain current relevant VA medical treatment records, prior to final adjudication of the Veteran's claim for an increased rating for bilateral hearing loss.

Second, the Board notes that the Veteran was last provided with a VA medical examination regarding the severity of his service-connected bilateral hearing loss in December 2006, almost five years ago.  Since that time, the Veteran and his representative have argued that his hearing loss has increased in severity.  See the Veteran's February 2006 NOD, September 2007 VA Form 9, and July 2007 and December 2007, October 2008, and March 2009 statements, and the January 2011 Informal Brief of Appellant in Appealed Case (Brief); see also the February 2008 VA medical treatment record.  As such, there is clearly evidence that the Veteran's service-connected bilateral hearing loss may have worsened since the December 2006 VA medical examination.  

Pursuant to 38 U.S.C. § 5103A ,VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. 
§ 4.2.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination"); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding a 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened).  

With evidence that the Veteran's service-connected bilateral hearing loss has worsened, and in consideration of the almost 5 years which have passed since the Veteran's service-connected bilateral hearing loss was last addressed by a VA medical examination, a more contemporary examination is necessary to allow the Board to adequately review the Veteran's current disability level.

Further, the Board notes that the Veteran has also raised the issue of TDIU due to his service-connected hearing related disabilities.  Specifically, he has repeatedly alleged that his hearing related disabilities have affected his ability to perform his job, to the point where he was forced to retire.  See the Veteran's August 2006 claim, September 2007 VA Form 9, July and December 2007, October 2008, and March 2009 statements, and the February 2008 VA medical treatment record.  Further, the Veteran's representative has specifically indicated that the issue of TDIU should be considered.  See the January 2011 Brief.

The Board observes that the AOJ has not developed or adjudicated the issue of TDIU.  The United States Court of Appeals for Veterans Claims (Court) recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

The Veteran's statements that his hearing loss disabilities have required him to retire from his employment, as well as the argument presented by the January 2011 Brief, clearly raise the issue of TDIU.  Since entitlement to a TDIU is part of the Veteran's increased rating claim being remanded, the proper remedy here is for the Board to also remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  

In this regard, the AOJ should first send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate his TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises him of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher disability rating.  

The Veteran should also be provided with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out, which will indicate what steps the Veteran needs to take to pursue his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.	Search for the Veteran's complete claims file records.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

2.	As to the issue of TDIU, send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should also advise him concerning the elements of a disability rating and an effective date.

	In addition, send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i. 

2.	Ask the Veteran to identify all health care providers that have provided relevant treatment for bilateral hearing loss since February 2007, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file.

	Whether or not the Veteran has identified any new records, the AOJ must attempt to obtain all relevant VA medical treatment records from February 2007.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

3.	Schedule the Veteran for a VA audiometric examination, by an appropriate specialist, to determine the current nature and severity of his service-connected bilateral hearing loss.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

	The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

A)	All required tests and studies should be performed as deemed necessary by the examiner, particularly a puretone audiometric test, and a controlled speech discrimination test (Maryland CNC).  Pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  The use of such tests, as well as the results found, should be noted in the examination report.  Failure to report for a scheduled VA examination without good cause may have adverse consequences for the Veteran's claim.

B)	The examiner should also review the February 2008 VA medical treatment record and indicate if these records show hearing loss which may be expressed in the terms of the Veteran's puretone threshold and the appropriate speech discrimination test.

C)	The examiner should also provide an opinion concerning the impact of the Veteran's service-connected hearing related disabilities, including both his bilateral hearing loss and his tinnitus, have on the Veteran's employment and activities of daily living.  The examiner should attempt to distinguish any impairment related to his service-connected hearing-related disabilities from any other nonservice-connected disabilities.  A complete rationale and explanation for any opinion expressed should be included in the examination report.

4.	Following completion of the above development, adjudicate the claims for entitlement to an increased rating for bilateral hearing loss and for entitlement to a TDIU due to the Veteran's bilateral hearing loss and tinnitus disabilities.  Consideration of whether to submit the TDIU and increased rating claims to the Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b) should also be undertaken by the AOJ.  An extra-schedular rating is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, TDIU on an extraschedular basis merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  Any extra-schedular evaluation must address both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  The Veteran's service-connected disability, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered.  

5.	To help avoid a further remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  The Veteran is noted to have a right to compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.	 If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


